AMENDMENT NUMBER SEVENTEEN
to the
Amended and Restated Master Loan and Security Agreement
Dated as of March 27, 2000
among
HANOVER CAPITAL MORTGAGE HOLDINGS, INC.
and
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.


This AMENDMENT NUMBER SEVENTEEN is made this 5th day of July, 2007, among
HANOVER CAPITAL MORTGAGE HOLDINGS, INC. having an address at 200 Metroplex
Drive, Suite 100, Edison, New Jersey 08817 (“the Borrower”) and GREENWICH
CAPITAL FINANCIAL PRODUCTS, INC., having an address at 600 Steamboat Road,
Greenwich, Connecticut 06830 (the “Lender”), to the Amended and Restated Master
Loan and Security Agreement, dated as of March 27, 2000, by and between the
Borrower, Hanover Capital Partners Ltd. and the Lender, as amended (the
“Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Agreement.


RECITALS


WHEREAS, the Borrower and the Lender have agreed to amend the Agreement to
extend the Termination Date, increase the Maximum Committed Amount, and reduce
the Stockholder Equity component of the Tangible Net Worth that the Borrower is
required to maintain, each as more specifically set forth herein;


WHEREAS, in connection with the extension of the Termination Date hereunder, the
Borrower has agreed to pay to the Lender an additional Commitment Fee equal to
$350,000 upon the execution of this Amendment Number Seventeen;


WHEREAS, as of the date of this Amendment Number Seventeen, the Borrower
represents to the Lender that it is in compliance with all of the
representations and warranties and all of the affirmative and negative covenants
set forth in the Agreement and is not in default under the Agreement; and


WHEREAS, the Borrower and the Lender have agreed to amend the Agreement as set
forth herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and of the mutual covenants herein contained,
the parties hereto hereby agree as follows:


SECTION 1. Amendments.


(a)  Effective as of July 12, 2007, Section 1.01 of the Agreement is hereby
amended by deleting the definition of “Maximum Committed Amount” in its entirety
and replacing it with the following:


“Maximum Committed Amount” shall mean $20,000,000.
 

--------------------------------------------------------------------------------


 
(b)  Effective as of July 12, 2007 Section 1.01 of the Agreement is hereby
amended by deleting the definition of Termination Date in its entirety and
replacing it with the following:


“Termination Date” shall mean July 12, 2008 or such earlier date on which this
Loan Agreement shall terminate in accordance with the provisions hereof or by
operation of law.


(c)  Effective as of July 12, 2007, Section 7.09(a) of the Agreement is hereby
amended by deleting such subsection in its entirety and replacing it with the
following:


(a) Maintenance of Tangible Net Worth. Hanover Capital Holdings shall at all
times maintain Tangible Net Worth of not less than $56,000,000, of which a
minimum of $38,000,000 shall be comprised of Stockholder’s Equity.


SECTION 2. Commitment Fee. In order to induce the Lender to enter into this
Amendment Number Seventeen, the Borrower hereby agrees to pay to the Lender, in
addition to any other amounts required pursuant to the Agreement and as a
condition precedent to the effectiveness of this Amendment Number Seventeen, an
additional commitment fee in the amount of $350,000. Such additional commitment
fee shall be paid in dollars in immediately available funds, in accordance with
the Lender’s instructions. Such additional commitment fee shall be in addition
to any commitment fee payable by the Borrower pursuant to the Agreement.


SECTION 3. Effectiveness. This Amendment Number Seventeen shall be effective as
of the Effective Date.


SECTION 4. Defined Terms. Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Agreement.


SECTION 5. Fees and Expenses. The Borrower agrees to pay to the Lender all fees
and out of pocket expenses incurred by the Lender in connection with this
Amendment Number Seventeen (including all reasonable fees and out of pocket
costs and expenses of the Lender’s legal counsel incurred in connection with
this Amendment Number Seventeen), in accordance with Section 11.03 of the
Agreement.


SECTION 6. Limited Effect. Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment Number Seventeen need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.


SECTION 7. Representations. The Borrower hereby represents to the Lender that as
of the date hereof, the Borrower is in full compliance with all of the terms and
conditions of the Agreement and no Default or Event of Default has occurred and
is continuing under the Agreement.
 

--------------------------------------------------------------------------------


 
SECTION 8. Governing Law. This Amendment Number Seventeen shall be construed in
accordance with the laws of the State of New York and the obligations, rights,
and remedies of the parties hereunder shall be determined in accordance with
such laws without regard to conflict of laws doctrine applied in such state
(other than Sections 5-1401 and 5-1402 of the New York General Obligations Law).


SECTION 9. Counterparts. This Amendment Number Seventeen may be executed by each
of the parties hereto on any number of separate counterparts, each of which
shall be an original and all of which taken together shall constitute one and
the same instrument.
 
IN WITNESS WHEREOF, the Borrower and the Lender have caused this Amendment
Number Seventeen to be executed and delivered by their duly authorized officers
as of the day and year first above written.
 

       
HANOVER CAPITAL MORTGAGE
HOLDINGS, INC.
(Borrower)
 
   
   
  By:   /s/ John A. Burchett  

--------------------------------------------------------------------------------

Name: John A. Burchett   Title: President and CEO

 

       
GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC.
(Lender)
 
   
   
  By:   /s/ Johan Eveland  

--------------------------------------------------------------------------------

Name: Johan Eveland
  Title: Managing Director

 
 